DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/15/2021, with respect to the prior art not disclosing, teaching, or suggesting “within which sector said current wind direction is located” and “said intermediate wind turbines of said side in the determined sector as well as its opposing side are active and such that intermediate wind turbines of the other two sides are inactive” have been fully considered and are persuasive.
The 35 U.S.C. 102(a)(1) rejection of claims 1-2, 10-11, and 13 in view of WO 2009/003508 A1 has been withdrawn.
The 35 U.S.C. 103 rejection of claims 3-5, 8-9, 14-16, and 19 in view of WO 2009/003508 A1 and US PGPUB 2006/0131889 A1 has been withdrawn.
The 35 U.S.C. 103 rejection of claims 6-7 in view of WO 2009/003508 A1 and US Patent 7,750,491 B2 has been withdrawn.
The 35 U.S.C. 103 rejection of claims 17-18, and 20-21 in view of 2009/003508 A1, US PGPUB 2006/0131889 A1, and US Patent 7,750,491 B2 has been withdrawn.

Allowable Subject Matter
Claims 1-15, 18-19, and 21 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745